Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 71-90 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determining, by the base station based on the transmission data parameter group, a structure of a transmission unit according to a preset configuration order, wherein the preset configuration order specifies that the downlink control resource area, a guard period area, the first uplink control resource area, the uplink data resource area, and the second uplink control area are positioned sequentially in a time domain; and performing a transmission of the transmission unit with a user equipment according to the structure of the transmission unit”, as substantially described in independent claim(s) 71 and 81.  These limitations, in combination with the remaining limitations of claim(s) 71 and 81 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “determining, by the user equipment, a structure of a transmission unit determined based on the transmission data parameter according to a preset configuration order, wherein the preset configuration order specifies that the downlink control resource area, a guard period area, the first uplink control resource area, the uplink data resource area, and the second uplink control area are positioned sequentially in a time domain; and performing a transmission of the transmission unit with the base station according to the structure of the transmission unit”, as substantially described in independent claim(s) 76 and 86.  These limitations, in combination with the remaining limitations of claim(s) 76 and 86 is/are not taught nor suggested by the prior art of record.

Lee et al (US 10,667,243) teaches, see fig.14a-15 and  see at least claim 1, the time-frequency resource comprises a plurality of resource blocks in a frequency domain, the time-frequency resource comprises a plurality of subframes in a time domain, wherein a time interval of each resource block is same as a time interval of one subframe, wherein each resource block is one of a downlink resource or an uplink resource, wherein the downlink resource comprises a first downlink control channel, a first downlink data channel, a first guard period and a first uplink control channel, and wherein the uplink resource comprises a second downlink control channel, a second guard period, a second uplink control channel, a second uplink data channel and a third uplink control channel…transmitting the first downlink control channel and the first downlink data channel in case of the downlink resource and receiving the first uplink control channel in case of the downlink resource; and transmitting the second downlink control channel in case of the uplink resource and receiving the second uplink control channel, the second uplink data channel and the third uplink control channel in case of the uplink resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474